DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13 are examined herein.

Priority
This case was filed as a Division of SN 16/195735, with priority to Provisional  62/588260.  Pending claim 13 requires active method steps of: 1) encapsulating and the claimed composition, wherein the claimed ingredients are in powder form; and 2) administering two capsules per day to a consumer. This subject matter was not presented in SN 16/195735, or Provisional  62/588260, therefore if entered into the Specification for antecedent basis to such a claim, the priority of this subject matter will be the filing date of the Applicant treated herein, SN 17/107548.

Claim Objections
All claims are objected to for failing to use proper formatting. MPEP 608.01(k) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. In this case, there should be an indent after the transitional term comprising. See 37 CFR 1.75  and MPEP 608.01(i)-(p).




Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Correction of the following is required: Claim 13 is not presented in the Specification, which provides antecedent basis for it being claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 



Claim 13 requires, an active method step of encapsulating the claimed composition, wherein the claimed ingredients are in powder form, and then an active step of administering two capsules per day to a consumer. Therefore this is New Matter.
Support is not found for an active method step of encapsulating the claimed composition, wherein the claimed ingredients are in powder form.
Support is not found for an active step of administering.
Support is not found for two capsules.
Support is not found for administering two capsules per day to a consumer.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 7, 13 and any claims dependent on them are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claims 1 and 7 recite: “A method for inhibiting the shortening of telomeres and for lengthening telomeres, for countering oxidative damage to DNA caused by free radicals, and for reducing UV-induced skin aging, the method comprising” the sole step of combining.
One of skill in the art would recognize a step of combining nutrients as a method of making a composition, therefore the claimed preamble is unclear with regard to the type of method, one of making or using the composition.
A similar problem is presented in claim 13, which also imparts a method of encapsulating the ingredients in powdered in capsules, then dispensing (administering) them.  A method of making would include encapsulating, whereas a method of use would include administering after the composition is made.
Further, given the claim is amended to recite a method of use, like a method to inhibit…, an enablement rejection would be appropriate as nothing in the pending Specification provides how the use of the claimed ingredients in the claimed amounts, in a single composition, would actually: inhibit shortening of telomeres, lengthen telomeres, counter oxidative damage to DNA caused by free radicals, and reduce UV-induced skin aging. A number of factors must be considered in assessing the enablement of an invention, including the following:  the breadth of the claims, the amount of experimentation necessary, the guidance provided in the specification, working examples provided, predictability, and the state of the art.  See In re Wands, 858  F.2d 731, 8 USPQ2nd 1400 (Fed. Circ. 1988). In this case, none of: the breadth of the claims, the amount of experimentation necessary, the guidance provided in the specification, working examples provided, predictability, and the state of the art impart how the breadth of the claims, the amount of experimentation necessary, the guidance provided in the specification, working examples provided, predictability, and the state of the art.  
At best one might extrapolate from the pending disclosure that the composition is for the intended use of inhibiting shortening of telomeres, lengthening telomeres, countering oxidative damage to DNA caused by free radicals, and reducing UV-induced skin aging.

Also, claims 1 and 7 recite: “combining 20 mcg-20 mg astaxanthin/day with the following nutrients”, wherein said nutrients are presented in amounts of units per day. The reference to per day makes it unclear if a composition is made in one day (per day), if more nutrients are added to the composition per days after it is made; if this is a typo; or something else is occurring.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg (2008/0199534) in view of Montesinos (2013/0224281).
With regard to the prior art, the term/phrase " method for inhibiting the shortening of telomeres and for lengthening telomeres, for countering oxidative damage to DNA caused by free radicals, and for reducing UV-induced skin aging” encompasses: a method of making a composition, for the intended use of inhibiting the shortening of telomeres and for lengthening telomeres, for countering oxidative damage to DNA caused by free radicals, and for reducing UV-induced skin aging.

With regard to the prior art, the term/phrase "/day" encompasses dosage per day of administration.

Independent claims 1 and 7
Goldberg teaches methods of making nutraceutical compositions, comprising one or more of a combination of nutrients (see Table 2).


Astaxanthin
Goldberg teaches the nutrients include 100 mcg of astaxanthin (Table 2), which anticipates the claim of 20 mcg-20 mg astaxanthin.

Vitamin D
Goldberg teaches the nutrients include 400 ID of vitamin D (Table 2), which anticipates the claim of 100-5,000 IU vitamin D.

Zinc
Goldberg teaches the nutrients include 15 mg of zinc (Table 2), which anticipates the claim of  1-100 mg zinc.

Vitamin E
Goldberg teaches the nutrients include 45 IU of vitamin E (Table 2), which anticipates the claim of  1-1,000 IU vitamin E.

Beta-carotene 
Goldberg teaches the nutrients include 3000 IU (900 mcg) of beta-carotene precursors (Table 2), which anticipates the claim of 1 mcg-100 mg beta-carotene.




Selenium
Goldberg teaches the nutrients include 25 mcg of selenium (Table 2), which anticipates the claim of 1 mcg-500 mcg selenium, 

Lutein
Goldberg teaches the nutrients include 300 mcg of lutein (Table 2), which anticipates the claim of 1 mcg-100 mg lutein.

Zeaxanthin 
Goldberg teaches the nutrients include 300 mcg of zeaxanthin (Table 2), which anticipates the claim of 1 mcg-100 mg zeaxanthin. 

Niacinamide and lycopene
Goldberg does not discuss the use of niacinamide and lycopene.
Montesinos also teaches methods of making nutraceutical compositions, comprising a combination of astaxanthin (0013) and lutein (Table 3), and further provides the use of:
20 to 50 mg of niacinamide (B3) (0057), which anticipates the claim of 1-500 mg of niacinamide; and 
1 to 10 mg of lycopene (Table 3), which anticipates and encompasses the claim of  1 mcg-100 mg of lycopene.


Montesinos teaches there are health benefits from the use of such components, including that the consumer has improvements toward oxidative stress (ab.).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutraceutical compositions, comprising a combination of astaxanthin and lutein, as Goldberg, to include the use of niacinamide and lycopene, as claimed, because Montesinos teaches benefits to the use of said nutrients, include that oxidative stress is ameliorated; and further illustrates that the art finds niacinamide and lycopene to be suitable for similar intended uses, including methods of making nutraceutical compositions, comprising a combination of astaxanthin and lutein (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

	Intended Use/Function
It would be reasonable for one of skill in the art to expect that a similar composition has similar intended uses and functions, including: inhibiting the shortening of telomeres; lengthening telomeres; countering oxidative damage to DNA caused by free radicals; and reducing UV-induced skin aging, as claimed. 







Independent claim 13
Goldberg teaches the nutraceutical compositions are in the form, including: a capsule, powder, or combinations thereof (ref. clm. 7).  
The examiner takes official notice that those of skill in the art of making nutraceutical compositions having the form of powdered nutrient ingredients in combination with a capsule, would have the common knowledge that a step of encapsulating the powdered nutrient ingredients into said capsule would have occurred for such a form to have been made.
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutraceutical compositions in the form of a capsule in combination with powder, as the modified teaching above, to include a step of providing the powdered nutrient ingredients into said capsule (i.e. encapsulating them), as claimed, because Goldberg provides a reasonable expectation of success that such a step had to have occurred for the combination of a capsule with powder to have been made, which illustrates that the art finds this to be suitable for a similar intended use (see MPEP 2144.07).

Per day
Goldberg teaches that daily dosage are and typically would be administered in one or more dosage units (0043), wherein the compositions are in the form, including a capsule (ref. clm. 7), which encompasses administering a dosage of two capsules per day to a consumer.

Dependent claims
As for claims 2-6 and 8-12, Goldberg teaches the nutraceutical compositions are in the form of: a capsule, tablet, powder, or combinations thereof (ref. clm. 7); and a liquid or semi-solid (i.e. gel, i.e. soft-gel) (0041), which encompasses the forms of:
a capsule, as in claims 2 and 8;
a tablet, as in claims 3 and 9;
a softgel, as in claims 4 and 10;
a powder, as in claims 5 and 11; and
a liquid, as in claims 6 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793